Citation Nr: 0526951	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  03-07 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to February 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision by the RO in Winston-
Salem, North Carolina, which in pertinent part, denied 
service connection for a low back disorder.

In December 2004 the veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing has been obtained and associated 
with the claims folder.  

Additionally, in the veteran's March 2002 notice of 
disagreement, he raised an issue relating to diabetic 
retinopathy as due to his service-connected diabetes 
mellitus.  As this issue is not currently in appellate status 
it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the veteran's December 2004 videoconference hearing, 
he indicated that he sought private treatment for his low 
back disorder from 1982 until 2000 from South Robeson Medical 
Center.  Some of the records of the treatment are part of the 
file, however, treatment records dated from 1982 until May 
2000 have not been obtained.  VA has an obligation to seek 
records of this treatment.  38 U.S.C.A. § 5103A(b) (West 
2002).

Also, during the veteran's hearing, he testified that he had 
continuous treatment for his disorder at the VA medical 
center (VAMC) in Fayetteville, North Carolina.  The veteran's 
representative indicated that the most current records of the 
veteran's treatment at the VAMC are missing.  The claims file 
contains VAMC records dated from August 2000 until November 
2004.  Records dated from November 2004 until the present 
must be obtained.  VA has an obligation to obtain the 
treatment records.  38 U.S.C.A. § 5103A(c).

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
This duty includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  

In regards to the veteran's back disorder, his service 
medical records are significant for a back disorder reported 
in April 1967, a mild back strain in February 1968, and low 
back pain which culminated into a muscle strain in May 1968.

There is also competent evidence which shows that the 
veteran's back injury may be related to service.  The veteran 
has reported a continuity of back symptomatology since 
service.  Such statements can serve to satisfy the 
requirement for competent evidence that the disabilities may 
be related to service.  Duenas v. Principi, 18 Vet. App. 298 
(2004).  

The record also shows current treatment for a back disorder.  
It is unclear whether the currently treated back disorder has 
a relationship to the complaints noted in service; therefore 
an examination is needed.

Given the competent medical evidence of a current back 
disorder, the reports of symptoms in service, and of a 
continuity of symptomatology; the Board finds that the 
veteran's back disorder, meets the criteria for obtaining a 
VA examination.  Such examination is needed to obtain a 
competent opinion as to whether the veteran has a current 
back disorder which began in service.



In view of the foregoing, this case is remanded for the 
following:

1.  Contact South Robeson Medical Center 
and request they provide copies of all 
clinical records documenting the 
veteran's treatment for a low back 
disorder from 1982 until 2000.

2.  Contact the VAMC in Fayetteville, 
North Carolina and request they provide 
copies of all clinical records 
documenting the veteran's treatment for 
a low back disorder from 2004 to the 
present.

3.  Provide the veteran with a VA 
examination.  The examiner must review 
the claims folder, and note such review 
in the examination report or in an 
addendum to the report.  The examiner 
should provide an opinion as to whether 
the veteran's back disorder, at least as 
likely as not (50 percent probability or 
more), began in service, or is otherwise 
the result of a disease or injury in 
service.  The examiner should provide a 
rationale for the opinion.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If the veteran 
fails to report for any scheduled 
examination, a copy of the notice to 
report should be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause could result in the denial of his 
claim.

5.  Then re-adjudicate the claim, and 
if it remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	David L. Wight, 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




